The only property described in the complaint and made the subject of the action is "$600.00, lawful money of the United States of America." We submit that this is not a sufficient description or identification of property upon which to predicate an action in conversion. In 38 Cyc. 2014, the rule is laid down: "Money, however, is a subject of conversion only when it can be described or identified as a specific chattel." *Page 603 
In 26 R.C.L. 1101, it is said: "Though money is property which is often difficult to identify, it is well settled that an action of trover will lie for its conversion when such identification is possible, and there is an obligation to deliver the specific money in question." In Globe  Rutgers Fire Ins. Co. v.Fisher, 234 Mich. 258, 207 N.W. 884, the court said: "Trover is not maintainable for money unless there be an obligation on the part of the defendant to return the specific money entrusted to his care." (See, also, 50 A.L.R. 1167.) We therefore assert that before money, as such, can be made the subject matter of a conversion action, it must be capable of identification as a specific chattel. There is no designation in the complaint as to whether the money was in coin or bills. It is not described as being in a sack, a chest or in any other manner which would identify it as a specific chattel. In Williams v. Gray,62 Mont. 9, 203 P. 524, this court sets forth four material elements which must enter into an action for conversion, and one of these material elements is the description of the property converted.
We therefore say that the complaint is wholly deficient, and if the lower court had sustained the objection of respondent to the introduction of any evidence in support of the complaint appellant would have no cause for complaint.
The very definition of conversion means the taking or detaining of personal property without the consent of the owner of the property, and where there is an agreement, there can be no conversion. In Wright v. School District, 36 Okla. 294,128 P. 241, the court said: "There can be no conversion where the owner of the property has consented that it may be disposed of." (Citing Griffin v. Bristle, 39 Minn. 456, 40 N.W. 523;Haynes v. Kottenbach Co., 11 Idaho, 73, 81 P. 114.)
In 38 Cyc. 2009, the rule is stated: "It is a well settled rule that if the owner expressly or impliedly assents to, or ratifies the taking, use or disposition of his property, he cannot recover for a conversion thereof, and it is equally well settled that *Page 604 
this is true notwithstanding defendant exceeded the power given him."
Therefore, according to appellant's case, Slater and Jackson were fully authorized not only by J.F. Kramlich, but by appellant here, to give the bond in question and to hold out $600.00 for the purpose of protecting them from liability on the bond. Surely, under this state of facts, there can be no conversion.
This action arose out of the following facts: Plaintiff Anna Kramlich had leased land from Jackson, who was to receive one-third of the crops grown thereon, plaintiff to retain the other two-thirds. Plaintiff had mortgaged her share to Slater. Wheat grown upon the land was shipped to market in the name of Jackson who received the proceeds. Plaintiff's husband, J.F. Kramlich, owed Bennett and Bennett sued him. Bennett, in aid of his suit got out a writ of attachment, and on January 24, 1927, through the sheriff, attached "all the right, title and interest of the said defendant in the proceeds of a shipment of wheat" in the hands of Jackson. On the next day Jackson and Slater executed an undertaking for the release of the attachment, in which they agreed that "in case the plaintiff recovers judgment in said action and said attachment is not dissolved, then the said defendant will, on demand, redeliver to the proper officers such attached property, or in default of such delivery, that the said defendant, and we, as sureties, will pay or cause to be paid to the said plaintiff, the full value of the property so released, not exceeding the sum of $600." Prior to delivering the undertaking to the sheriff, plaintiff and her husband agreed that Jackson and Slater might retain $600 to indemnify them upon the undertaking. On the day the undertaking was given, plaintiff filed a third-party claim which reads, except for preliminary matter, as follows: "That she is the owner of the *Page 605 
following described property upon which attachment, in the above entitled action, was levied on the 24th day of January, 1927, to-wit: All the right, title and interest of the said defendant in the proceeds of a shipment of wheat now in the hands of George Jackson of Lewistown, Montana; the same being for the proceeds of wheat owned by me and grown by me in the season of 1926, on premises belonging to George Jackson in Fergus county, Montana." Afterwards Bennett got judgment against J.F. Kramlich and demanded that Jackson and Slater deliver to the sheriff, to be applied on the judgment, the property attached. Slater thereupon, on March 30, 1927, gave the sheriff a check for $600, and the sheriff gave him a receipt which reads: "James L. Bennett, Plaintiff, vs. James F. Kramlich, Defendant. Received this 30th day of March, 1927, from W.A. Slater, check in the sum of $600.00 in the above entitled action." A few days later plaintiff commenced this suit.
1. The complaint is grounded upon the claim and delivery statute. Plaintiff alleged that on or about the twenty-fourth day of January, 1927, she "was and now is the owner and entitled to the possession of the following described personal property, to-wit: $600.00 lawful money of the United States of America"; that on or about the twenty-fourth day of January, 1927, the sheriff, defendant, without plaintiff's consent, unlawfully took and came into the possession of the said personal property, and still retains possession of the same; that on the twenty-fifth day of January, she demanded of the defendant possession thereof, but the defendant refused and still refuses to deliver the same to the plaintiff; "that the defendant still unlawfully withholds and detains the said personal property from this plaintiff, to her damage in the sum of $600.00, the value of the said property"; that in addition the plaintiff has been damaged by the unlawful detention in the further sum of $75; that the said personal property had not been taken for any tax, assessment or fine, or seized under execution or attachment against the property of the plaintiff. *Page 606 
The answer consisted first, of a general denial, and second, of an attempt to justify under the writ of attachment in the action of Bennett v. Kramlich. A reply was filed denying the affirmative allegations in the answer.
When this cause came on for trial in the district court the defendant objected to the introduction of any evidence on the ground that the complaint does not state facts sufficient to constitute a cause of action. The court reserved its ruling upon the objection, as it did repeatedly upon objections offered by the defendant during the presentation of plaintiff's case. It likewise reserved its ruling upon defendant's motion for a nonsuit. At the close of all the evidence defendant moved for judgment. The court, sitting without a jury, took the motion under advisement. Finally it ordered judgment for defendant. Hence this appeal.
In the main we borrowed our statutes relating to claim and[1-3]  delivery from California. The action, called in the Code of Civil Procedure an action to recover the possession of personal property, "is the lineal descendant of one of the early remedies given by the common law for the purpose of recovering the possession of specific chattels and known as replevin. The scope of its application has been greatly enlarged in modern times, but the essential object of the action remains the same, namely, to enforce the plaintiff's right to the present possession of chattels as against a defendant who unlawfully detains them," and, under our statute to recover their value, if possession cannot be had, together with damages for the detention. (5 Cal. Jur. 155.)
"A person entitled to the immediate possession of specific personal property may recover the same in the manner provided by the Code of Civil Procedure," and "any person having the possession or control of a particular article of personal property, of which he is not the owner, may be compelled specifically to deliver it to the person entitled to its immediate possession." (Secs. 8712, 8713, Rev. Codes 1921.) *Page 607 
The distinction between an action for the possession of personal property, and one to recover damages for its wrongful conversion, — although conversion, or trover, under the fact conditions here would be subject to the same objections which apply to the action for claim and delivery, or replevin (26 R.C.L. 1101, 1102; Cooke v. Bryant, 103 Ga. 727, 30 S.E. 435;Salem Traction Co. v. Anson, 41 Or. 562, 67 P. 1015, 69 P. 675; Larson v. Dawson, 24 R.I. 317, 96 Am. St. Rep. 716,53 A. 93; Kerwin v. Balhatchett, 147 Ill. App. 561), — "is just as broad as that between the common law actions for detinue and trover. One lies for the recovery of the property itself, with damages for the wrongful detention of it, the other for the recovery of damages for the wrongful conversion of it. In replevin plaintiff never ceases to claim the property as his own, but seeks to obtain it rather than its value. * * * In trover, on the other hand, plaintiff concedes a change of title by the act of conversion and recognizes ownership in defendant. In that case damages for detention are waived." (5 Cal. Jur. 158, 159;Tucker v. Hagerty, 37 Cal. App. 789, 174 P. 908; Farrar
v. Eash, 5 Ind. App. 238, 31 N.E. 1125.)
As this action is, in its very nature, adapted to the recovery of the possession of specific personal property only, the property sought to be recovered must exist in some concrete or tangible form capable of identification and seizure. (5 Cal. Jur. 159.) For this reason "money is not subject to an action of claim and delivery unless it is marked or designated in some manner so as to make it capable of identification, as, for instance, where it is sealed in a bag." (5 Cal. Jur. 160.) In other words, the action lies only for the recovery of specific money, not money generally. "The rule is well settled that replevin will not lie for money incapable of specific identification." (Spear v.Arkansas National Bank, 111 Ark. 29, Ann. Cas. 1916A, 735, 163 S.W. 508, and note; Cobbey on Replevin, 2d ed., sec. 72; 34 Cyc. 1359.) It will not lie to recover the proceeds of a draft or check deposited in the usual course of business. (Spear v.Arkansas National Bank, supra.) *Page 608 
There seems to be no disagreement among the authorities on these points.
What plaintiff really desired to obtain in this action was not a judgment for the specific money but for the proceeds of the wheat sought to be attached by Bennett in the action against her husband, and this is shown by her third-party claim. She never made any other demand upon the sheriff. The sheriff did not receive any money from Slater; he received a check. What became of the check, whether the sheriff obtained the cash upon it or deposited it to his account, the record does not disclose. From what the record discloses it would seem that plaintiff's proper action, pleading the facts "in ordinary and concise language" was one against the sheriff for money had and received. It must not[4, 5]  be forgotten that while under the code system of pleading the common-law distinctions of form of actions have been abolished, the substantial rights remain unchanged (3 Cal. Jur. 375); the reasons underlying the causes of action remain the same and plaintiff may not recover beyond the case stated by him in his complaint. (Glass v. Basin  Bay State Min. Co., 31 Mont. 21,77 P. 302; Butala v. Union Electric Co., 70 Mont. 580,226 P. 899; 3 Cal. Jur. 375.)
The complaint does not state a cause of action.
2. But aside from the pleadings it seems clear that the[6]  court's decision is justified. Why, if plaintiff was the owner of two-thirds of the proceeds of the wheat, subject only to the Slater mortgage, did she give her approval, and that she did so is beyond doubt, to the execution of the undertaking signed by Jackson and Slater for the release of the attachment upon "the right, title and interest of the defendant" — J.F. Kramlich — "in a shipment of wheat," etc.? And why did she consent that Jackson and Slater should hold $600 to protect them against their liability upon the undertaking? These sureties agreed that in case Bennett got judgment against J.F. Kramlich they would redeliver the attached property to the sheriff, or in default thereof, they would pay *Page 609 
or cause to be paid to the plaintiff Bennett the full value of the property released not exceeding $600. Bennett having judgment against Kramlich for $713.57, Jackson and Slater were obligated to pay him $600 and in consequence Slater and Jackson gave the check for $600 to the sheriff. Having consented that the sureties should hold the $600 to protect them, she is not in a position to complain of that to which she consented. If Jackson and Slater had refused to pay the sum which they were obligated to pay by the terms of the bond, and judgment had gone against them upon a suit brought by Bennett against them, plaintiff could not have recovered the $600 from them. Jackson and Slater confessed their liability upon the undertaking by paying to the sheriff without condition, and in good faith undoubtedly, the sum the undertaking called for; so there is no question of their having no defense to a suit brought upon the undertaking Thus by direction the same result was reached as if it had been reached by indirection, i.e., a suit by Bennett on the undertaking resulting in Jackson and Slater paying to Bennett $600 and being entitled to the $600 they held by plaintiff's consent.
The judgment is affirmed.
ASSOCIATE JUSTICES MATTHEWS, GALEN and FORD concur.